Case: 1:19-cv-01327-PAG Doc #: 20 Filed: 07/31/20 1 of 4. PageID #: 742




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



Lacey Komorowski,                           )       CASE NO. 1:19 CV 1327
                                            )
                      Plaintiff,            )       JUDGE PATRICIA A. GAUGHAN
                                            )
               Vs.                          )
                                            )
Commissioner of Social Security,            )       Memorandum of Opinion and Order
                                            )
                      Defendant.            )



       INTRODUCTION

       This matter is before the Court upon the Report and Recommendation (“R&R”) of

Magistrate Judge David A. Ruiz (Doc. 17) recommending that the decision of the Commissioner

be affirmed. Plaintiff filed objections to the R&R. For the reasons that follow, the R&R is

ACCEPTED and the decision of the Commissioner is AFFIRMED.

       FACTS

       The facts and medical evidence are thoroughly set forth in the R&R and need not be

repeated herein.



                                                1
Case: 1:19-cv-01327-PAG Doc #: 20 Filed: 07/31/20 2 of 4. PageID #: 743




       STANDARD OF REVIEW

       When objections are made to a Magistrate Judge’s Report and Recommendation, the

district court reviews the case de novo. Federal Rule of Civil Procedure 72(b) provides in

pertinent part:

                  The district judge to whom the case is assigned shall make a de
                  novo determination upon the record, or after additional evidence,
                  of any portion of the magistrate judge’s disposition to which
                  specific written objection has been made in accordance with this
                  rule. The district judge may accept, reject, or modify the
                  recommended decision, receive further evidence, or recommit the
                  matter to the magistrate judge with instructions.

       ANALYSIS

       Plaintiff objects to the R&R on two grounds. Each will be addressed in turn.

       1.         Opinion of the nurse practitioner

       Plaintiff argues that the Administrative Law Judge (“ALJ”) erred in analyzing the

opinion of Ms. McLaughlin, a nurse practitioner. The Magistrate Judge rejected this argument

on the grounds that, under the applicable regulations, a nurse practitioner is not an acceptable

medical source. In her objections, plaintiff agues that the Sixth Circuit recognizes that an ALJ

may consider such an opinion when determining the severity of the impairments and the

claimant’s ability to function. Plaintiff notes that both the ALJ and Magistrate Judge relied on

the fact that plaintiff was able to work full-time for a six-month period, yet the nurse practitioner

opined that this period of work exacerbated plaintiff’s symptoms. Upon review, the Court

rejects plaintiff’s objection. As the Magistrate Judge correctly noted, a nurse practitioner is not

an acceptable medical source. Nonetheless, the ALJ afforded the opinion “limited weight” and

provided reasons why she discounted the opinion. There is no error in this regard.


                                                      2
Case: 1:19-cv-01327-PAG Doc #: 20 Filed: 07/31/20 3 of 4. PageID #: 744




       2.      Failure to consider post-hearing objection

        Plaintiff next objects to the ALJ’s failure to discuss her post-hearing objection. At the

hearing, the ALJ relied on the testimony of a vocational expert (“VE”). The ALJ elicited

testimony from the VE regarding the availability of jobs in the economy that plaintiff is capable

of performing given, among other things, plaintiff’s reasoning capabilities. The ALJ inquired of

the VE whether the VE’s testimony was consistent with the Dictionary of Occupational Titles

(“DOT”). The VE responded in the affirmative. Plaintiff’s counsel then questioned the VE

regarding the Specific Vocational Preparation or reasoning level requirements, but did not

pursue the questioning any further. After the conclusion of the hearing, counsel wrote a letter to

the ALJ arguing that the VE’s testimony concerning the reasoning level for certain occupations

is not consistent with the DOT. Counsel did not raise this objection at the hearing before the

ALJ and the ALJ never addressed it.

       The Magistrate Judge recommends that the Court find that he ALJ complied with her

duties to analyze the VE’s testimony. According to the Magistrate Judge, the Sixth Circuit has

held that the ALJ is under no obligation to investigate the accuracy of the VE’s testimony

beyond the requirements of SSR 00-4p. In addition, the ALJ has no obligation to rule on

objections made after the conclusion of the hearing. Because the plaintiff did not object to the

purported inconsistency between the VE’s testimony and the DOT until after the hearing, the

ALJ was not required to address the objection.

       According to plaintiff, the ALJ erred in assessing the testimony of the VE because

plaintiff asked questions regarding the reasoning requirement of certain jobs cited by the VE. In

addition, plaintiff notes that counsel lodged an objection regarding the inconsistency between the


                                                 3
Case: 1:19-cv-01327-PAG Doc #: 20 Filed: 07/31/20 4 of 4. PageID #: 745




VE testimony and the DOT on the same day as the hearing. Thus, cases where a plaintiff waits

to raise the objection until the case is in federal court are distinguishable.

       Upon review, the Court finds that plaintiff’s objection is not well-taken. As an initial

matter, although plaintiff’s counsel questioned the VE about the reasoning requirements for

certain jobs, counsel did not elicit any testimony regarding any purported inconsistency with the

DOT. Thus, contrary to plaintiff’s argument, the issue was not raised during the hearing.

Further, the Court finds that the fact that counsel wrote to the ALJ later that day to raise the

objection does not save plaintiff’s case. The hearing had concluded and the VE was not able to

respond to counsel’s objections. There was no error in the ALJ’s reliance on the VE’s

testimony. Nor is it error for the ALJ to decline to address post-hearing objections made to VE

testimony. See, Robberts v. Commissioner, 2019 WL 4023549 at *9 (S.D. Ohio Aug. 26, 2019);

Patterson v. Commissioner, 2019 WL 4237854 at *4 (S.D. Ohio Aug. 2, 2019). Accordingly,

the Court rejects plaintiff’s objection.

       CONCLUSION

       For the foregoing reasons, the Court ACCEPTS the R&R, which is adopted as if fully set

forth herein. The decision of the Commissioner is AFFIRMED.

         IT IS SO ORDERED.




                                           /s/ Patricia A. Gaughan
                                           PATRICIA A. GAUGHAN
                                           United States District Judge
                                           Chief Judge
 Dated: 7/31/20




                                                    4
